Title: John Adams to Thomas Jefferson, 3 May 1816
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir.
             Quincy May 3. 1816
          
          Yours Ap. 8 has long Since been recd
          J. “Would you agree to live your 80 Years over again”?
          A. “Aye! And Sanse Phrases.”
          J. “Would you agree to live your Eighty Years over again forever”?
          A. I once heard our Acquaintance, Chew, of Philadelphia Say, “He Should like to go back to 25, to all Eternity”: but I own my Soul would Start and Shrink back on itself, at the Prospect of an endless Succession of Boules de Savon, almost as much as at the Certainty of Annihilation. For what is human Life? I can Speak only for one. I have had more comfort than distress, more pleasure than paine, Ten to one, nay if
			 you please an hundred to one. A pretty large Dose however of Distress and Paine. But after all, What is human Life? A Vapour, a Fog, a Dew, a Cloud, a Blossom a flower, a Rose a blade of Grass,
			 a
			 glass Bubble, a Tale told by an Idiot, a Boule de Savon, Vanity of Vanities, an eternal Succession of which would terrify me, almost as much as Annihilation.
          
          J. “Would you prefer to live over again rather than Accept the Offer of a better Life in a future State”? A. Certainly not. J. “Would you live again, rather than change for the worse in a future State, for the Sake of trying Something new”? Certainly not Aye Yes.
          J. “Would you live over again once or forever, rather than run the risque of Annihilation, or of a better or a worse State at or after death”?
          A. Most certainly I would not.
          J. “How valiant you are”? A. Aye, at this moment, and at all other moments of my Life that I can recollect: but who can tell what will become of his Bravery when his Flesh and his heart Shall fail him?
          Bolinbroke Said “his Philosophy was not Sufficient to Support him in his last hours.” D’alembert Said “Happy are they who have Courage, but I have none.” Voltaire the greatest Genius of them all, behaved like the greatest Coward of them all; at his death as he had like the wisest fool of them all in his Lifetime. Hume aukwardly affects to Sport away all Sober thoughts. Who can answer for his last Feelings and Reflections? especially as the Priests are in possession of the Custom of making them the great Engines of their Craft. Procul este Prophani!
          J. “How shall We, how can We, estimate the real Value of human Life”?
          A. I know not, I cannot weigh Sensations and Reflections, Pleasures and Pains, Hopes and Fears in Money Scales. But I can tell you how I have heard it estimated by Some Phylosophers. One of my old Friends and Clients, A Mandamus Counseller against his Will, a Man of Letters and Virtues without one Vice, that I ever knew or Suspected, except Garrulity, William Vassall, asserted to me, and Strenuously maintained that “pleasure is no Compensation for Pain.” “An 100 Years of the keenest delights of human Life could not atone for one hour of Billious Cholic, that he had felt.” The Sublimity of this Philosophy my dull Genius could not reach. I
			 was willing to State a fair Account between Pleasure and Pain, and give Credit for the Ballance, which I found very great in my favour.
          Another Philosopher, who as We Say, believed nothing, ridiculed the Notion of a future State. One of the Company asked “Why are you an Ennemy to a future State”? “Are you weary of Life”! “Do you detest Existence”?
           “Weary of Life!—Detest Existence!” Said the Philosopher, No, “I love Life So well, and am So attached to Existence, that to be Sure of Immortality I would consent, to be pitched about with forks by the Devils among flames of fire and Brimstone to all Eternity.”
          
          I find no Resources in my Courage, for this exalted Philosophy. I had rather be blotted out.
          Il faut trancher Cet Mot! What is there in Life to attach Us, to it; but the hope of a future & a better? It is a Craker, a Rocquett a Firework, at best.
          I admire your Navigation and Should like to Sail with you, either in your Bark or in my own, along Side of yours; Hope with her gay Ensigns displayed at the Prow; fear with her Hobgoblins behind the Stern. Hope Springs eternal; and Hope is all that endures. Take away hope and What remains? What pleasure? I mean, Take away Fear, and what Pain remains. 99100ths of the Pleasures and Pains of Life are nothing but Hopes and Fears.
          All Nations, known in History or in Travels have hoped, believed, and expected a future and a better State. The Maker of the Universe, the Cause of all Things, whether We call it, Fate or Chance or God has inspired this Hope. If it is a Fraud, We Shall never know it. We Shall never t resent the Imposition, be grateful for the Illusion, nor grieve for the disappointment. We Shall be no more.
          Credat Grim, Diderot, Buffon, La Lande, Condorcet, D’Holbach, Frederick Catherine; Non Ego. Arrogant as it may be, I Shall take the Liberty to pronounce them all, Idiologians. Yet I would not persecute a hair of their Heads. The World is wide enough for them and me.
          Suppose, the Cause of the Universe, Should reveal to all Mankind, at once a Certainty that they must all die within a Century, and that death is an eternal Extinction of all living Powers, Of all Sensation and Reflection. What would be the Effect? Would there be one Man Woman or Child existing on this Globe, twenty Years hence? Would not every human Being be, a Madame Deffand, Voltaires “Aveugle clairvoiante,” all her Lifetime regretting her Existance, bewailing that She had ever been born; grieving that She had ever been dragged without her Consent, into being. Who would bear the Gout the
			 Stone the Cholick, for the Sake of a Boule de Savon when a Pistol a Cord, a Pond, or a Phyal of Laudanum was at hand? What would Men Say to their Maker,? would they thank him? No They would
			 reproach
			 him; they would curse him to his Face,
          Voila! a Sillier Letter than my last.! For a Wonder, I have filled a Sheet. And a greater Wonder, I have read fifteen Volumes of Grim. Digito comesce Labellum. I hope to write you more upon this and other Topicks of your Letter. I have read also a History of the Jesuits in four Volumes. Can you tell me the Author or any Thing of this Work?
          John Adams
         